                            20-22437-rdd                  Doc 541              Filed 09/02/20 Entered 09/02/20 20:53:58   Main Document
                                                                                           Pg 1 of 17

                                         UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF NEW YORK

In Re: OneWeb Global Limited, et al. (the "Debtors")
Case No.: 20-22437
Reporting Period: July 1, 2020 – July 31, 2020

                                      CORPORATE MONTHLY OPERATING REPORT

File with the Court and submit a copy to the United States Trustee within 15 days after the end of the month and
submit a copy of the report to any official committee appointed in the case.




REQUIRED DOCUMENTS                                                             Form No.         Document Explanation
                                                                                                Attached  Attached
Schedule of Cash Receipts and Disbursements                               MOR-1A                   Yes
Bank Reconciliation (or copies of debtor's bank reconciliations)          MOR-1B                   Yes
   Copies of bank statements [1]
   Cash disbursements journals [1]
Statement of Operations                                                   MOR-2                     Yes
Balance Sheet                                                             MOR-3                     Yes
Status of Post-petition Taxes                                             MOR-4                     Yes
   Copies of IRS Form 6123 or payment receipt [1]
   Copies of tax returns filed during reporting period [1]
Summary of Unpaid Post-petition Debts                                     MOR-4                     Yes
   Listing of Aged Accounts Payable [1]
Accounts Receivable Reconciliation and Aging                              MOR-5                     Yes
Taxes Reconciliation and Aging                                            MOR-5                     Yes
Payments to Insiders and Professionals and Insurance Standing             MOR-6                     Yes
Debtor Questionnaire                                                      MOR-7                     Yes
[1] Available upon request of the United States Trustee.

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.




Signature of Debtor                                                                            Date


/s/ Steven Fay                                                                                        July 31, 2020
Signature of Authorized Individual*                                                            Date


Steven Fay, Deputy Chief Financial Officer                                                            July 31, 2020
Name and Title of Authorized Individual                                                        Date


*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                            FORM MOR
                                                                                                                                          PAGE 1 OF 17
                     20-22437-rdd       Doc 541        Filed 09/02/20 Entered 09/02/20 20:53:58             Main Document
                                                                   Pg 2 of 17

In Re: OneWeb Global Limited, et al. (the "Debtors")
Case No.: 20-22437
Reporting Period: July 1, 2020 – July 31, 2020

                                                                 GLOBAL NOTES

This Monthly Operating Report (“MOR”) has been prepared solely for the purpose of complying with the monthly reporting requirements
applicable in these chapter 11 cases and is in a format acceptable to the United States Trustee. The financial information contained herein
is limited in scope and covers a limited time period. Such information is preliminary and unaudited, and is not prepared in accordance with
generally accepted accounting principles (“GAAP”) in the United States or International Financial Reporting Standards ("IFRS").
In addition, the financial statements and supplemental information contained herein represent condensed combined information.

The unaudited financial statements have been derived from the books and records of the Debtors. This information, however, has not been
subject to certain procedures that would typically be applied to financial information in accordance with GAAP and IFRS, and upon
application of such procedures the financial information could be subject to material change.

The financial information contained herein is presented on a preliminary and unaudited basis and remains subject to future adjustments.
The results of operations contained herein are not necessarily indicative of results which may be expected for any other period or for the
full year and may not necessarily reflect the consolidated results of operation and financial position of the Debtors in the future.


Notes to MOR schedules:

MOR-1 (Statement of Cash Flows)
Note: Debtors with no activity are not listed in this schedule.
 (1)    The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information
        contained herein is unaudited and subject to future adjustment. Certain totals may not sum due to rounding.
 (2)    Book Cash Flow excludes intercompany transfers.
 (3)    Ending Bank Cash reflects cash at each of the Debtors’ accounts as reflected on MOR 1a. Differences may appear due to FX rate changes.
 (4)    The Quarterly U.S. Trustee fee is calculated based on the total disbursements by Debtor.

MOR-1a (Bank Accounts)
The Debtors prepare bank reconciliations for all open and active bank accounts on a monthly basis. Check registers and/or disbursement
journals are maintained for each disbursement account within the Debtors’ financial accounting systems. Bank statements for all open
and active bank accounts are retained by the Debtors and are available upon request by the United States Trustee’s office.

                                                                                                                                    GLOBAL NOTES
                                                                                                                                     PAGE 2 OF 17
                     20-22437-rdd        Doc 541      Filed 09/02/20 Entered 09/02/20 20:53:58                Main Document
                                                                  Pg 3 of 17


MOR-2 (Statement of Operations)
Note: Debtors with no activity are listed on the schedule with values reflected as zero for each line. The Statement of Operations is
prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is realized and expenses when they are incurred,
regardless of when cash is received or paid.
  (1)    The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information
         contained herein is unaudited and subject to future adjustment. Certain totals may not sum due to rounding.

MOR-3 (Balance Sheet)
Note: Debtors with no activity are listed on the schedule with values reflected as zero for each line. The balance sheet is presented without
         intercompany eliminations.
 (1)    The information contained herein is provided to fulfill the requirements of the Office of the United States Trustee. All information
        contained herein is unaudited and subject to future adjustment. Certain totals may not sum due to rounding.
 (2)    There may be other pre-petition obligations that were either granted to pay via First Day Motions or other senior debts such as
        capital leases that will be paid in the normal course which will decrease the pre-petition liabilities reflected on the Balance Sheet.

MOR-4
As of the period-end reported, the Debtors were current on all undisputed post-petition taxes.
See schedule for notes

MOR-5
The Debtors do not generate revenue, therefore no accounts receivable balances are outstanding or reflected in this schedule.




The undersigned, having reviewed the attached report and being familiar with the Debtors financial affairs, verifies, under penalty of perjury,
that the information contained herein is complete, accurate and truthful to the best of my knowledge, information and belief.




                                                                                                                                      GLOBAL NOTES
                                                                                                                                       PAGE 3 OF 17
               20-22437-rdd       Doc 541      Filed 09/02/20 Entered 09/02/20 20:53:58   Main Document
                                                           Pg 4 of 17

In Re: OneWeb Global Limited, et al. (the "Debtors")
Case No.: 20-22437
Reporting Period: July 1, 2020 – July 31, 2020


                                      GENERAL
   This MOR includes activity from the following Debtors and related case numbers:
Entity Name                                                  Case Number
  OneWeb Global Limited                                        20-22437
  OneWeb Communications Limited                                20-22438
  WorldVu Satellites Limited                                   20-22439
  OneWeb Holdings LLC                                          20-22434
  WorldVu Development LLC                                      20-22436
  1021823 BC Ltd.                                              20-22441
  OneWeb Ltd                                                   20-22450
  Network Access Associates Limited                            20-22442
  OneWeb Norway AS                                             20-22446
  OneWeb ApS                                                   20-22447
  WorldVu Australia Pty Ltd                                    20-22444
  OneWeb Network Access Holdings Limited                       20-22448
  OneWeb Limited                                               20-22440
  WorldVu Unipessoal Lda                                       20-22445
  OneWeb GK                                                    20-22449
  WorldVu South Africa (Pty) Ltd                               20-22452
  WorldVu Mexico S. De R.L. de CV                              20-22451
  OneWeb Chile SpA                                             20-22443
  WorldVu JV Holdings LLC                                      20-22435




                                                                                                   FORM MOR - List of Cases
                                                                                                           PAGE 4 OF 17
                                  20-22437-rdd            Doc 541           Filed 09/02/20 Entered 09/02/20 20:53:58                                           Main Document
                                                                                        Pg 5 of 17


  In Re: OneWeb Global Limited, et al. (the "Debtors")
  Case No.: 20-22437
  Reporting Period: July 1, 2020 – July 31, 2020
  MOR 1A: SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                              20-22437 20-22438           20-22439         20-22434         20-22436           20-22441         20-22450         20-22442        20-22446        20-22447
                                                         OneWeb           WorldVu                            WorldVu                                           Network Access
                                        OneWeb Global                                      OneWeb                                                                                 OneWeb
                                                      Communication       Satellites                       Development      1021823 BC Ltd.    OneWeb Ltd        Associates                     OneWeb ApS
                                           Limited                                        Holdings LLC                                                                           Norway AS
                                                        s Limited          Limited                             LLC                                                Limited
$ USD
Beginning Cash Balance                         $ 3,318    $ 22,319,596      $ 690,347            $ 683        $ 782,131           $ 30,141            $ -         $ 1,679,978        $ 3,363        $ 17,970
Receipts:
  Other Inflows                                    $0          $ 1,145            $ -              $ -        $ 330,636           $ 11,392            $ -             $ 4,290           $ -              $0
  Total Receipts                                   $0          $ 1,145            $ -              $ -        $ 330,636           $ 11,392            $ -             $ 4,290           $ -              $0
Operating Disbursements:
  Payroll / Benefits                              $ -             $ -            $ -               $ -      $ (1,321,677)           $ (406)           $ -          $ (500,201)          $ -             $ -
  Spectrum Related                                  -               -              -                 -          (697,133)               -               -                  -              -               -
  Other Opex                                  (177,915)       (248,080)      (184,309)               -        (3,637,428)           (5,317)             -            (952,499)            -           (2,323)
  Airbus OneWeb Satellites                          -               -              -                 -                -                 -               -         (32,200,000)            -               -
  Total Operating Disb.                     $ (177,915)     $ (248,080)    $ (184,309)             $ -      $ (5,656,237)         $ (5,723)           $ -       $ (33,652,700)          $ -         $ (2,323)
  Operating Cash Flow                       $ (177,915)     $ (246,935)    $ (184,309)             $ -      $ (5,325,602)          $ 5,669            $ -       $ (33,648,410)          $ -         $ (2,323)
Restructuring Related:
  Critical Vendor                                 $ -             $ -             $ -              $ -        $ (360,000)             $ -             $ -                $ -            $ -            $ -
  Professional Fees                                 -       (6,942,991)             -                -                -                 -               -                  -              -              -
  Trustee Fees                                      -               -               -                -          (311,892)               -               -                  -              -              -
  Other Restructuring                               -       (1,600,000)             -                -                -                 -               -                  -              -              -
  Total Restructuring Related                     $ -     $ (8,542,991)           $ -              $ -        $ (671,892)             $ -             $ -                $ -            $ -            $ -

  DIP Funding (gross of OID)                      $ -     $ 80,000,000            $ -              $ -              $ -               $ -             $ -                $ -            $ -            $ -
  Net Cash Flow                             $ (177,915)   $ 71,210,074     $ (184,309)             $ -      $ (5,997,494)          $ 5,669            $ -       $ (33,648,410)          $ -         $ (2,323)

Ending Cash Balance                         $ (174,597)   $ 93,529,670      $ 506,038            $ 683      $ (5,215,363)         $ 35,810            $ -       $ (31,968,431)       $ 3,363        $ 15,647


Total Disbursements - July                  $ (177,915)   $ (8,791,071)    $ (184,309)             $ -      $ (6,328,130)          $ (5,723)          $ -       $ (33,652,700)          $ -         $ (2,323)
Total Disbursements - August
Total Disbursements - September
Quarter to Date Disbursements               $ (177,915)   $ (8,791,071)    $ (184,309)             $ -      $ (6,328,130)          $ (5,723)          $ -       $ (33,652,700)          $ -         $ (2,323)

Quarterly U.S. Trustee Fee (in $ USD)         $ (1,625)      $ (87,911)       $ (1,625)          $ (325)       $ (63,281)           $ (325)          $ (325)       $ (250,000)        $ (325)         $ (325)




                                                                                                                                                                                                            FORM MOR-1A
                                                                                                                                                                                                             PAGE 5 OF 17
                                    20-22437-rdd               Doc 541          Filed 09/02/20 Entered 09/02/20 20:53:58                                          Main Document
                                                                                            Pg 6 of 17


    In Re: OneWeb Global Limited, et al. (the "Debtors")
    Case No.: 20-22437
    Reporting Period: July 1, 2020 – July 31, 2020
    MOR 1A: SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                              20-22444         20-22448      20-22440         20-22445         20-22449          20-22452         20-22451          20-22443        20-22435
                                                               OneWeb
                                                                                                                                                  WorldVu
                                               WorldVu      Network Access   OneWeb           WorldVu                         WorldVu South                       OneWeb Chile     WorldVu JV
                                                                                                              OneWeb GK                          Mexico S. De                                          Total
                                          Australia Pty Ltd    Holdings      Limited        Unipessoal Lda                    Africa (Pty) Ltd                        SpA          Holdings LLC
                                                                                                                                                  R.L. de CV
$ USD                                                           Limited
Beginning Cash Balance                        $ 128,994           $ 2,292          $ -             $ 5,355       $ 688,026         $ 269,520           $ 1,588         $ 10,413             $ -     $ 26,633,714
Receipts:
  Other Inflows                               $ 297,375               $0           $ -               $ -          $ 75,757              $ 325            $ -               $ -              $ -        $ 720,919
  Total Receipts                              $ 297,375               $0           $ -               $ -          $ 75,757              $ 325            $ -               $ -              $ -        $ 720,919
Operating Disbursements:
  Payroll / Benefits                                $ -              $ -           $ -               $ -              $ -                $ -              $ -              $ -              $ -      $ (1,822,283)
  Spectrum Related                                    -                -             -                 -                -                  -                -                -                -          (697,133)
  Other Opex                                    (112,492)            (842)           -                 -           (56,377)              (601)            (697)        (102,695)              -        (5,481,575)
  Airbus OneWeb Satellites                            -                -             -                 -                -                  -                -                -                -       (32,200,000)
  Total Operating Disb.                       $ (112,492)          $ (842)         $ -               $ -         $ (56,377)            $ (601)          $ (697)      $ (102,695)            $ -     $ (40,200,992)
  Operating Cash Flow                         $ 184,883            $ (842)         $ -               $ -          $ 19,379             $ (276)          $ (697)      $ (102,695)            $ -     $ (39,480,073)
Restructuring Related:
  Critical Vendor                                   $ -              $ -           $ -               $ -             $ -                 $ -             $ -               $ -             $ -         $ (360,000)
  Professional Fees                                   -                -             -                 -               -                   -               -                 -               -         (6,942,991)
  Trustee Fees                                        -                -             -                 -               -                   -               -                 -               -        (311,892.45)
  Other Restructuring                                 -                -             -                 -               -                   -               -                 -               -         (1,600,000)
  Total Restructuring Related                       $ -              $ -           $ -               $ -             $ -                 $ -             $ -               $ -             $ -       $ (9,214,883)

  DIP Funding (gross of OID)                        $ -              $ -           $ -               $ -             $ -                 $ -             $ -               $ -             $ -      $ 80,000,000
  Net Cash Flow                               $ 184,883            $ (842)         $ -               $ -          $ 19,379             $ (276)          $ (697)      $ (102,695)            $ -     $ 31,305,044

Ending Cash Balance                           $ 313,877           $ 1,449          $ -             $ 5,355       $ 707,406         $ 269,244            $ 891         $ (92,282)            $ -     $ 57,938,758


Total Disbursements - July                    $ (112,492)          $ (842)         $ -               $ -         $ (56,377)            $ (601)          $ (697)      $ (102,695)            $ -     $ (49,415,875)
Total Disbursements - August
Total Disbursements - September
Quarter to Date Disbursements                 $ (112,492)          $ (842)         $ -               $ -         $ (56,377)            $ (601)          $ (697)      $ (102,695)            $ -     $ (49,415,875)

Quarterly U.S. Trustee Fee (in $ USD)             $ (975)          $ (325)        $ (325)           $ (325)         $ (650)            $ (325)          $ (325)          $ (975)          $ (325)     $ (410,617)




                                                                                                                                                                                                               FORM MOR-1A
                                                                                                                                                                                                                PAGE 6 OF 17
                               20-22437-rdd            Doc 541     Filed 09/02/20 Entered 09/02/20 20:53:58        Main Document
                                                                               Pg 7 of 17
In Re: OneWeb Global Limited, et al. (the "Debtors")
Case No.: 20-22437
Reporting Period: July 1, 2020 – July 31, 2020
                                                                          MOR 1B: BANK RECONCILIATION

$ USD
LEGAL ENTITY                                             CASE #    BANK NAME                 ACCOUNT DESCRIPTION      ACCOUNT NO.   ENDING BALANCE [1]
OneWeb Communications Limited                           20-22438   JP Morgan Chase Bank      Checking                    x5716                      186
OneWeb Communications Limited                           20-22438   JP Morgan Chase Bank      Checking                    x5715               52,718,307
OneWeb Communications Limited                           20-22438   JP Morgan Chase Bank      Checking                    x8910                  997,292
OneWeb Communications Limited                           20-22438   JP Morgan Chase Bank      Checking                    x3807                      916
WorldVu Development LLC                                 20-22436   JP Morgan Chase Bank      Checking                    x2425                  158,392
WorldVu Development LLC                                 20-22436   JP Morgan Chase Bank      Checking                    x2482                  135,058
WorldVu Development LLC                                 20-22436   JP Morgan Chase Bank      Checking                    x2441                        -
WorldVu Development LLC                                 20-22436   JP Morgan Chase Bank      Checking                    x2490                        -
Network Access Associates Limited                       20-22442   JP Morgan Chase Bank      Checking                    x1137                  319,346
Network Access Associates Limited                       20-22442   JP Morgan Chase Bank      Checking                    x8985                      995
Network Access Associates Limited                       20-22442   JP Morgan Chase Bank      Checking                    x7315                      276
Network Access Associates Limited                       20-22442   JP Morgan Chase Bank      Checking                    x7314                      310
Network Access Associates Limited                       20-22442   JP Morgan Chase Bank      Checking                    x1136                  477,414
Network Access Associates Limited                       20-22442   JP Morgan Chase Bank      Checking                    x9260                      486
Network Access Associates Limited                       20-22442   JP Morgan Chase Bank      Checking                    x0664                  802,515
Network Access Associates Limited                       20-22442   JP Morgan Chase Bank      Checking                    x3728                   37,218
1021823 BC Ltd.                                         20-22441   JP Morgan Chase Bank      Checking                    x2761                    7,327
1021823 BC Ltd.                                         20-22441   JP Morgan Chase Bank      Checking                    x2750                       69
1021823 BC Ltd.                                         20-22441   JP Morgan Chase Bank      Checking                    x2762                   10,794
1021823 BC Ltd.                                         20-22441   JP Morgan Chase Bank      Checking                    x8823                    5,703
WorldVu Satellites Limited                              20-22439   JP Morgan Chase Bank      Checking                    x6329                   12,375
WorldVu Satellites Limited                              20-22439   JP Morgan Chase Bank      Checking                    x1583                      203
OneWeb Global Limited                                   20-22437   JP Morgan Chase Bank      Checking                    x0501                    9,723
OneWeb Global Limited                                   20-22437   JP Morgan Chase Bank      Checking                    x0500                      188
OneWeb Global Limited                                   20-22437   JP Morgan Chase Bank      Checking                    x8803                      317
OneWeb Global Limited                                   20-22437   JP Morgan Chase Bank      Checking                    x5396                      179
OneWeb Network Access Holdings Limited                  20-22448   JP Morgan Chase Bank      Checking                    x3047                      294
OneWeb Network Access Holdings Limited                  20-22448   JP Morgan Chase Bank      Checking                    x3046                      350
OneWeb Network Access Holdings Limited                  20-22448   JP Morgan Chase Bank      Checking                    x2234                      948
OneWeb GK                                               20-22449   JP Morgan Chase Bank      Checking                    x6096                    1,636
OneWeb GK                                               20-22449   JP Morgan Chase Bank      Checking                    x9363                  705,770
WorldVu Australia Pty Ltd                               20-22444   JP Morgan Chase Bank      Checking                    x8731                  384,696
WorldVu Australia Pty Ltd                               20-22444   JP Morgan Chase Bank      Checking                    x8766                    6,469
WorldVu South Africa (Pty) Ltd                          20-22452   JP Morgan Chase Bank      Checking                    x0178                    1,757
WorldVu South Africa (Pty) Ltd                          20-22452   JP Morgan Chase Bank      Checking                    x0179                  267,489




                                                                                                                                                  FORM MOR-1B
                                                                                                                                                   PAGE 7 OF 17
                               20-22437-rdd              Doc 541          Filed 09/02/20 Entered 09/02/20 20:53:58                                  Main Document
                                                                                      Pg 8 of 17
In Re: OneWeb Global Limited, et al. (the "Debtors")
Case No.: 20-22437
Reporting Period: July 1, 2020 – July 31, 2020
                                                                                  MOR 1B: BANK RECONCILIATION

$ USD
LEGAL ENTITY                                                 CASE #       BANK NAME                       ACCOUNT DESCRIPTION                             ACCOUNT NO.     ENDING BALANCE [1]
OneWeb Holdings LLC                                         20-22434      JP Morgan Chase Bank            Checking                                            x0676                       683
OneWeb ApS                                                  20-22447      JP Morgan Chase Bank            Checking                                            x6018                    14,838
OneWeb ApS                                                  20-22447      JP Morgan Chase Bank            Checking                                            x6019                       893
WorldVu Mexico S. De R.L. de CV                             20-22451      JP Morgan Chase Bank            Checking                                            x5738                       723
WorldVu Mexico S. De R.L. de CV                             20-22451      JP Morgan Chase Bank            Checking                                            x5739                     5,172
Network Access Associates Limited                           20-22442      JP Morgan Chase Bank            Checking                                            x1057                       979
Network Access Associates Limited                           20-22442      JP Morgan Chase Bank            Checking                                            x3401                    15,247
Network Access Associates Limited                           20-22442      HSBC                            Checking                                            x6655                       656
OneWeb Chile SpA                                            20-22443      HSBC                            Checking                                            x1001                     7,323
OneWeb Chile SpA                                            20-22443      HSBC                            Checking                                            x1060                    20,538
OneWeb Norway AS                                            20-22446      DNB                             Checking                                            x4542                     3,359
WorldVu Development LLC                                     20-22436      HSBC                            Checking                                            x6680                       885
WorldVu Satellites Limited                                  20-22439      Barclays Bank PLC               Checking                                            x1388                  676,335
WorldVu Satellites Limited                                  20-22439      Lloyds TSB Offshore             Checking                                            x6402                           6
WorldVu Unipessoal Lda                                      20-22445      Banco Sntander Totta            Checking                                            x8492                     5,355
                                                                                                                                            [2]
1021823 BC Ltd.                                             20-22441      Bank of Montreal                Payroll-controlled by third party                   x6841                         -
                                                                                                                                            [2]
Network Access Associates Limited                           20-22442      Barclays Bank PLC               Payroll-controlled by third party                   x9692                  174,588
WorldVu Satellites Limited                                  20-22439      Barclays Bank PLC               Checking                                            x0677                         -
WorldVu Development LLC                                     20-22436      JP Morgan Chase Bank            Checking                                            x1059                       100
WorldVu Satellites Limited                                  20-22439      Barclays Bank PLC               Checking                                            x1400                         -
WorldVu Satellites Limited                                  20-22439      Barclays Bank PLC               Checking                                            x1744                         -
WorldVu Development LLC                                     20-22436      JP Morgan Chase Bank            Checking                                            x2180                       101
WorldVu Satellites Limited                                  20-22439      Barclays Bank PLC               Checking                                            x3199                         -
WorldVu Satellites Limited                                  20-22439      BNP Paribas                     Checking                                            x3326                         -
WorldVu Satellites Limited                                  20-22439      Barclays Bank PLC               Checking                                            x4277                         -
WorldVu Satellites Limited                                  20-22439      Barclays Bank PLC               Checking                                            x4655                         -
WorldVu Satellites Limited                                  20-22439      Barclays Bank PLC               Checking                                            x5900                     7,120
WorldVu Satellites Limited                                  20-22439      Lloyds TSB Offshore             Checking                                            x6401                         -
WorldVu Satellites Limited                                  20-22439      Lloyds TSB Offshore             Checking                                            x6403                         -
WorldVu Satellites Limited                                  20-22439      Barclays Bank PLC               Checking                                            x7224                         -
WorldVu Satellites Limited                                  20-22439      Santander UK PLC                Checking                                            x7413                         -
WorldVu Satellites Limited                                  20-22439      Barclays Bank PLC               Checking                                            x7727                         -
WorldVu Satellites Limited                                  20-22439      Barclays Bank PLC               Checking                                            x8699                         -
Network Access Associates Limited                           20-22442      JP Morgan Chase Bank            Checking                                            x9160                       320
WorldVu Satellites Limited                                  20-22439      Barclays Bank PLC               Checking                                            x9566                         -
WorldVu Development LLC                                     20-22436      JP Morgan Chase Bank            Checking                                            x9632                       101
WorldVu Satellites Limited                                  20-22439      Barclays Bank PLC               Checking                                            x9744                         -
                                                                                                                                                         AVAILABLE CASH            58,000,315

RESTRICTED CASH AND DEPOSITS[1]
WorldVu Development LLC                                     20-22436      JP Morgan Chase Bank            Utility Depost                                     x2433                    226,024
                                                                                                                                                        RESTRICTED CASH                226,024
                                                                                                                                                          TOTAL CASH                58,226,339
[1] Balance may not tie to Schedule of Cash Receipts due to changes in FX and inclusion of clearing accounts.
[2] The Debtors’ payroll accounts are not controlled by the Debtors and are with third parties. The payroll accounts have been included for disclosure purposes only.




                                                                                                                                                                                         FORM MOR-1B
                                                                                                                                                                                          PAGE 8 OF 17
                                                20-22437-rdd                         Doc 541                    Filed 09/02/20 Entered 09/02/20 20:53:58                                                                    Main Document
                                                                                                                            Pg 9 of 17

In Re: OneWeb Global Limited, et al. (the "Debtors")
Case No.: 20-22437
Reporting Period: July 1, 2020 – July 31, 2020
$ USD
MOR 2: INCOME STATEMENT
                                                              20-22437                 20-22438               20-22439              20-22434              20-22436              20-22441            20-22450                20-22442               20-22446            20-22447               20-22444

                                                                                       OneWeb
                                                           OneWeb Global                                  WorldVu Satellites     OneWeb Holdings          WorldVu                                                        Network Access                                                   WorldVu Australia
Statement of Financial Position                                                     Communications                                                                           1021823 BC Ltd.       OneWeb Ltd                                  OneWeb Norway AS       OneWeb ApS
                                                              Limited                                         Limited                 LLC              Development LLC                                                  Associates Limited                                                     Pty Ltd
                                                                                       Limited



Intercompany revenue                                                      -                       -                      -                     -                     -                     876                  -                      -                 64,581              11,015                  99,363

Cost of services sold                                                     -                       -                      -                     -                     -                     -                    -                      -                    -                   -                       -
Gross profit                                                                  -                       -                      -                     -                     -                 876                      -                      -             64,581              11,015                  99,363

Salaries and benefits                                                    -                       -                      -                      -              1,084,926                   -                     -                 492,725                     -                 -                       -
Stock-based compensation                                                 -                       -                      -                      -                    -                     -                     -                     -                       -                 -                       -
Travel & entertainment                                                   -                    52,795                 25,000                    -                    643                   -                     -                     207                     -                 -                       -
Professional services [1]                                             37,202              (1,970,503)              (115,471)                   -                298,437                   391                   -                 103,165                     -                 -                       600
Outside services                                                         -                       -                      -                      -                 20,117                   -                     -                     -                       -                 -                       -
Occupancy                                                                -                       -                      -                      -                (10,850)                    69                  -                   6,830                     -                 -                       332
Office expenses                                                        8,599                   1,998                 40,961                    -                435,278                 1,516                   -                 287,483                     4                 243                     220
Marketing expense                                                        -                       -                      -                      -                    -                     -                     -                 (37,800)                  -                   -                       -
R & D expenses                                                           -                       -                      -                      -              1,286,948                   -                     -                   3,225                   -                   -                       -
Intercompany expense                                                     -                       -                   (1,935)                   -                    647                   -                     -                 506,489                   -                   -                       -
Internal capitalized costs - SBC                                         -                       -                      -                      -                    -                     -                     -                     -                     -                   -                       -
Taxes other than income taxes                                            -                       -                      -                      -                    -                     -                     -                  15,735                   -                   -                       -
Financing fees write-off                                                 -                       -                      -                      -                    -                     -                     -                     -                     -                   -                       -
Termination and disposal loss                                            -                       -                      -                      -                    -                     -                     -                     -                     -                   -                       -
Depreciation and amortization                                            -                       -                    2,493                    -                636,463                   -                     -                 118,966                60,921              10,149                  92,586
Other income                                                             -                       -                      -                      -                    -                     -                     -                     -                     -                   -                       -
Foreign exchange gain (loss)                                             132                     -                      771                    -                    -                        3                  -               1,593,792                   -                   (62)                 12,428
Total operating expenses                                              45,934              (1,915,711)               (48,181)                       -          3,752,607                 1,980                       -           3,090,818                60,925              10,330                 106,166

Income (Loss) before other income (expenses)                         (45,934)             1,915,711                  48,181                        -         (3,752,607)               (1,104)                      -           (3,090,818)               3,656                   685                (6,804)

Financing income                                                              (0)          (177,347)                 (21,183)                  -                   -                       -                    -                       (7)                 -                     (0)                   -
Financing cost and other                                                  -              21,862,250                      -                     -               325,519                     -                    -                  64,313                73,885              10,125                  97,637
Debt settlement loss                                                      -                     -                        -                     -                   -                       -                    -                     -                     -                   -                       -
Equity in earnings loss                                                   -                     -                        -                     -                   -                       -                    -                     -                     -                   -                       -
Total other (income) loss                                                     (0)        21,684,903                  (21,183)                      -           325,519                         -                    -              64,306                73,885              10,125                  97,637

Income (Loss) before reorg. items and income tax                     (45,933)            (19,769,192)                69,364                        -         (4,078,127)               (1,104)                      -           (3,155,124)             (70,230)             (9,440)               (104,441)

Professinal fees - reorg                                                  -                 739,954                      -                     -                     -                     -                    -                      -                      -                   -                      -
Total reorganization costs                                                    -             739,954                          -                     -                     -                     -                    -                      -                      -                   -                      -

Income (Loss) before income tax                                      (45,933)            (20,509,147)                69,364                        -         (4,078,127)               (1,104)                      -           (3,155,124)             (70,230)             (9,440)               (104,441)
Income tax expense (benefit)                                             -                       -                      -                      -               (262,294)                  -                     -                      -                    -                   -                       -
Net income (Loss)                                                    (45,933)            (20,509,147)                69,364                        -         (3,815,833)               (1,104)                      -           (3,155,124)             (70,230)             (9,440)               (104,441)

Attributed to Non-controlling interest (Loss)                            -                       -                      -                      -                    -                     -                     -                      -                    -                   -                       -
Attributed to Controlling interest (Loss)                            (45,933)            (20,509,147)                69,364                    -             (3,815,833)               (1,104)                  -               (3,155,124)             (70,230)             (9,440)               (104,441)

[1] Contra expense due to June professional fee originally booked under Professional Services and reallocated in July.




                                                                                                                                                                                                                                                                                                  FORM MOR-2
                                                                                                                                                                                                                                                                                                  PAGE 9 OF 17
                                                 20-22437-rdd                            Doc 541                        Filed 09/02/20 Entered 09/02/20 20:53:58                                                                        Main Document
                                                                                                                                    Pg 10 of 17

In Re: OneWeb Global Limited, et al. (the "Debtors")
Case No.: 20-22437
Reporting Period: July 1, 2020 – July 31, 2020
$ USD
MOR 2: INCOME STATEMENT
                                                               20-22448                20-22440                   20-22445            20-22449              20-22452                20-22451                20-22443                20-22435

                                                          OneWeb Network
                                                                                                              WorldVu Unipessoal                         WorldVu South          WorldVu Mexico S.                              WorldVu JV Holdings
Statement of Financial Position                            Access Holdings          OneWeb Limited                                   OneWeb GK                                                          OneWeb Chile SpA
                                                                                                                     Lda                                 Africa (Pty) Ltd         De R.L. de CV                                       LLC
                                                               Limited



Intercompany revenue                                                      -                           11                 74,023             53,249                  30,932                     667                49,555                       -

Cost of services sold                                                     -                       -                         -                  -                       -                       -                     -                         -
Gross profit                                                                  -                       11                 74,023             53,249                  30,932                     667                49,555                           -

Salaries and benefits                                                     -                       -                         -                  -                       -                       -                     -                         -
Stock-based compensation                                                  -                       -                         -                  -                       -                       -                     -                         -
Travel & entertainment                                                    -                       -                         -                  -                       -                       -                     -                         -
Professional services [1]                                                 -                           10                  1,191                -                       -                       399                 3,595                       -
Outside services                                                          -                       -                         -                  -                       -                       -                     -                         -
Occupancy                                                                 -                       -                      29,697                963                  19,977                     -                     -                         -
Office expenses                                                           817                     -                         -                  757                     259                     230                   197                       -
Marketing expense                                                         -                       -                         -                  -                       -                       -                     -                         -
R & D expenses                                                            -                       -                         -                  -                       -                       -                     -                         -
Intercompany expense                                                      -                       -                         -                  -                       -                       -                     -                         -
Internal capitalized costs - SBC                                          -                       -                         -                  -                       -                       -                     -                         -
Taxes other than income taxes                                             -                       -                         -                  -                       -                       -                     -                         -
Financing fees write-off                                                  -                       -                         -                  -                       -                       -                     -                         -
Termination and disposal loss                                             -                       -                         -                  -                       -                       -                     -                         -
Depreciation and amortization                                             -                       -                      38,944             48,515                   8,945                     -                  35,910                       -
Other income                                                              -                       -                         -                  -                       -                       -                     -                         -
Foreign exchange gain (loss)                                           12,380                     -                       2,332              8,617                       4                     -                    (652)                      -
Total operating expenses                                               13,198                         10                 72,165             58,852                  29,184                     629                39,049                           -

Income (Loss) before other income (expenses)                          (13,198)                            1               1,858             (5,603)                  1,747                         38             10,506                           -

Financing income                                                              (0)                 -                         -                  -                      (317)                    -                     -                         -
Financing cost and other                                                  -                       -                      62,911             32,121                  28,303                     -                  29,816                       -
Debt settlement loss                                                      -                       -                         -                  -                       -                       -                     -                         -
Equity in earnings loss                                                   -                       -                         -                  -                       -                       -                     -                         -
Total other (income) loss                                                     (0)                     -                  62,911             32,121                  27,987                         -              29,816                           -

Income (Loss) before reorg. items and income tax                      (13,198)                            1             (61,053)           (37,724)                (26,239)                        38            (19,311)                          -

Professinal fees - reorg                                                  -                       -                          -                   -                     -                       -                       -                       -
Total reorganization costs                                                    -                       -                          -                   -                      -                      -                       -                       -

Income (Loss) before income tax                                       (13,198)                            1             (61,053)           (37,724)                (26,239)                        38            (19,311)                          -
Income tax expense (benefit)                                              -                       -                         -                  -                       -                       -                  12,258                       -
Net income (Loss)                                                     (13,198)                            1             (61,053)           (37,724)                (26,239)                        38            (31,569)                          -

Attributed to Non-controlling interest (Loss)                             -                       -                         -                  -                       -                       -                     -                         -
Attributed to Controlling interest (Loss)                             (13,198)                            1             (61,053)           (37,724)                (26,239)                        38            (31,569)                      -

     [1] Contra expense due to June professional fee originally booked under Professional Services and reallocated in July.




                                                                                                                                                                                                                                                         FORM MOR-2
                                                                                                                                                                                                                                                        PAGE 10 OF 17
                                                       20-22437-rdd                                  Doc 541                       Filed 09/02/20 Entered 09/02/20 20:53:58                                                                                     Main Document
                                                                                                                                               Pg 11 of 17

In Re: OneWeb Global Limited, et al. (the "Debtors")
Case No.: 20-22437
Reporting Period: July 1, 2020 – July 31, 2020
$ USD
MOR 3: BALANCE SHEET
As at July 31 2020                                             20-22437               20-22438                  20-22439            20-22434              20-22436            20-22441          20-22450                20-22442              20-22446            20-22447             20-22444             20-22448            20-22440

                                                                                     OneWeb                                                                                                                                                                                                             OneWeb Network
                                                           OneWeb Global                                WorldVu Satellites       OneWeb Holdings          WorldVu                                                    Network Access                                                WorldVu Australia
Statement of Financial Position                                                   Communications                                                                           1021823 BC Ltd.     OneWeb Ltd                                 OneWeb Norway AS       OneWeb ApS                              Access Holdings     OneWeb Limited
                                                              Limited                                       Limited                   LLC              Development LLC                                              Associates Limited                                                  Pty Ltd
                                                                                     Limited                                                                                                                                                                                                                 Limited



Cash and cash equivalents [1]                                          10,407            53,716,701                  696,038                   683              626,001              23,892                 -               1,830,350                 3,359             15,730               391,164               1,592                 -
Intercompany receivables                                                4,760         1,264,824,397              128,687,983                   -           (141,515,693)           (200,861)                -              33,612,208             1,491,020            119,998               611,792              20,328             147,524
Receivables from related parties                                          -                     -                        -                     -                    -                   -                   -                     -                     -                  -                     -                   -                   -
Prepaid expenses                                                       29,392                65,000                   65,734                   -              2,344,108                   70                -                 979,080                   -                  -                     -                   -                   -
Other receivables and current assets                                   46,911               142,196                    2,867                   -              1,011,232              10,959                 -               2,267,448                11,418                -                  (9,366)              5,993               7,124
Income tax receivable                                                     -                     -                        -                     -              1,039,707                 126                 -               4,095,536                   -                  -                     -                   -                   -

Total Current Assets                                                   91,469         1,318,748,294              129,452,623                   683         (136,494,645)           (165,814)                -              42,784,621             1,505,797            135,729               993,591              27,913             154,648

Property and equipment, net:
Satellite, ground and launch - construction in progress                   -                      -              1,075,581,199                   -           238,840,658           7,356,195                 -            1,871,505,803            6,629,017           5,210,238           17,576,601             436,815                   -
Other property, plant and equipment                                       -                      -                        -                     -             5,714,452                 -                   -                6,951,516                  -                   -                    -                   -                     -
     Less: accumulated depreciation                                       -                      -                        -                     -            (3,740,671)                -                   -               (1,885,642)                 -                   -                    -                   -                     -

Right-of-use assets                                                      -                      -                        -                      -            59,686,952                 -                   -                9,544,491            6,698,979           1,369,418           11,405,446                 -                   -
     Less: Right-of-use depreciation                                     -                      -                        -                      -            (7,317,242)                -                   -               (1,907,046)          (1,025,079)           (141,407)            (802,125)                -                   -
Intangible assets                                                        -                      -                  3,052,021                    -               774,485              24,006                 -                2,130,197                  -                   -                    -                   -                52,208
     Less: accumulated amortization                                      -                      -                    (64,421)                   -              (101,096)                -                   -                      -                    -                   -                    -                   -                   -
Other non-current assets                                                 -                  909,116                      -                      -             9,380,398                 -                   -                5,402,435                  -                   -                    -                   -                   -
Intercompany loans receivable and advances                               -               16,334,155               10,299,855                    -                   -                   -                   -                2,266,287                  -                   -                    -               121,205                 -
Investment in affiliates                                       1,580,473,541          1,855,308,653              789,334,455                    -             2,884,079                 -                   -                  213,368                  -                   -                    -                71,983                 -
Deferred tax assets, net                                                 -                      -                        -                      -               212,901                 -                   -                5,858,689                  -                   -                    -                   -                   -

Total Non-current Assets                                       1,580,473,541          1,872,551,924             1,878,203,109                   -           306,334,915           7,380,201                 -           1,900,080,099            12,302,917           6,438,248           28,179,922             630,003              52,208

TOTAL ASSETS                                                   1,580,565,010          3,191,300,218             2,007,655,732                  683          169,840,270           7,214,387                 -           1,942,864,721            13,808,714           6,573,977           29,173,513             657,917             206,857

Liabilities Not Subject to Compromise
Accounts payable -NotComp                                              4,572              1,169,145                   200,421                   -            33,356,052                   4                 -              54,970,636               55,621                 -               3,132,738                  -                      12
Accrued expenses - NotComp                                               -               11,094,660                       -                     -                 5,255                 -                   -                     -                    -                   -                     -                    -                    -
Short-term borrowings DIP                                                -              107,763,651                       -                     -                   -                   -                   -                     -                    -                   -                     -                    -                    -
Intercompany payables - NotComp                                      301,145                311,892                  (143,307)                  -            20,712,931              14,910                 -              44,073,225              335,084                 -                 418,000                2,624                  102
Accrued employee compensation                                            -                      -                     (43,124)                  -               615,120                 -                   -                  18,471                  -                   -                     -                    -                    -
Income tax payable                                                       -                      -                         -                     -                   -                   -                   -                     -                125,667              36,646                57,131                  -                    -
Total Liabilities Not Subject to Compromise                          305,718            120,339,347                    13,990                   -            54,689,358              14,914                 -              99,062,332              516,372              36,646             3,607,869                2,624                  114

Liabilities Subject to Compromise
Accounts payable                                                      99,650                458,463               (6,360,698)                 -              33,408,684           1,047,883              -                462,953,607             1,489,085                (134)           2,602,668                 131               9,079
Accrued expenses                                                         -                      -                        -                    -                 (33,879)                -                -                          0                     (0)            (2,999)                 -                   -                   -
Intercompany payables                                             13,327,627              2,593,520              293,108,255                1,200           110,415,225           6,194,895           45,558              757,697,393             1,246,346           5,010,638            8,845,249             484,859             131,018
Provisions current                                                       -                      -                        -                    -                     -                   -                -                 21,818,773                   -                   -                    -                   -                   -
Interest-bearing loans and borrowings - C                                -                      -                        -                    -               5,590,260                 -                -                  2,048,638               809,575              93,795            1,196,658                 -                   -
Contract liabilities                                                     -                      -                        -                    -                     -                   -                -                  2,040,422                   -                   -                    -                   -                   -
Total Liabilities Subject to Compromise - Current                 13,427,277              3,051,983              286,747,557                1,200           149,380,290           7,242,778           45,558            1,246,558,833             3,545,007           5,101,299           12,644,575             484,990             140,097

Interest-bearing loans and borrowings -NC                                 -           1,853,838,298                       -                     -            50,172,421                  -                  -               8,864,000             5,947,579           1,391,109           10,716,806                 -                   -
Provisions - NC                                                           -                     -                         -                     -                   -                    -                  -                 446,715                   -                   -                    -                   -                   -
Intercompany loans payable and advances                                52,020            (1,211,458)                  (20,504)                  -             8,593,187                  -                  -                     -               4,327,271             134,457            3,034,416             375,729             114,058
Deferred tax liabilities, net                                             -                     -                         -                     -               212,901                  -                  -               5,858,689                   -                   -                    -                   -                   -
Total Liabilities Subject to Compromise - Long Term                    52,020         1,852,626,840                   (20,504)                  -            58,978,509                  -                  -              15,169,404            10,274,850           1,525,565           13,751,221             375,729             114,058

Total Liabilities                                                 13,785,014          1,976,018,170              286,741,044                1,200           263,048,157           7,257,692           45,558            1,360,790,570            14,336,229           6,663,511           30,003,666             863,342             254,269

Share capital                                                            -                      -                         -                     -                   -                   -                 -                        -                    -                   -                    -                    -                   -
Preferred shares                                                 200,000,130                    -                         -                     -                   -                   -                 -                        -                    -                   -                    -                    -                   -
Other capital reserve                                          1,377,596,998          1,587,760,874             2,019,215,062                   -                   -                   -           1,136,862              777,734,817                4,167              19,189                  -                    123               1,710
     Less: equity financing costs                                (14,321,793)           (14,321,793)              (14,320,552)                  -                   -                   -                 -                        -                    -                   -                    -                    -                   -
Share-based compensation reserves                                 17,208,205                    -                  10,202,466                   -            13,168,906              43,788               -                  2,226,647                  -                   -                    -                    -                   -
Other comprehensive income                                               -                      -                         -                     -               (82,360)             (2,783)              -                        -                    -                   -                    -                    -                 2,507
Accumulated (deficit) retained earnings                          (10,488,815)          (178,037,061)             (291,566,342)                  -           (58,621,168)            (45,336)       (1,177,400)            (163,460,040)            (165,018)            (49,965)            (250,561)            (179,583)            (52,222)
Current year loss                                                 (3,214,729)          (180,119,972)               (2,615,946)                 (518)        (47,673,264)            (38,974)           (5,020)             (34,427,275)            (366,664)            (58,758)            (579,592)             (25,966)                592
Equity attributed to controlling interest                                -                      -                         -                     -                   -                   -                 -                        -                    -                   -                    -                    -                   -

Equity attributed to non-controlling interest                             -                      -                         -                    -                    -                   -                  -                      -                     -                    -                   -                    -                   -

Total Equity                                                   1,566,779,996          1,215,282,048             1,720,914,688                  (518)        (93,207,887)            (43,305)         (45,558)             582,074,150              (527,515)            (89,534)            (830,153)            (205,425)           (47,412)

TOTAL LIABILITIES & EQUITY                                     1,580,565,010          3,191,300,218             2,007,655,732                  683          169,840,270           7,214,387                     0       1,942,864,719            13,808,714           6,573,977           29,173,513             657,917             206,857

[1] Balance may not tie to Schedule of Cash Receipts due to changes in FX and inclusion of clearing accounts.




                                                                                                                                                                                                                                                                                                                                            FORM MOR-3
                                                                                                                                                                                                                                                                                                                                           PAGE 11 OF 17
                                                          20-22437-rdd                                  Doc 541                         Filed 09/02/20 Entered 09/02/20 20:53:58                 Main Document
                                                                                                                                                    Pg 12 of 17

In Re: OneWeb Global Limited, et al. (the "Debtors")
Case No.: 20-22437
Reporting Period: July 1, 2020 – July 31, 2020
$ USD
MOR 3: BALANCE SHEET
As at July 31 2020                                             20-22445               20-22449               20-22452                 20-22451            20-22443              20-22435

                                                          WorldVu Unipessoal                              WorldVu South           WorldVu Mexico S.                        WorldVu JV Holdings
Statement of Financial Position                                                      OneWeb GK                                                        OneWeb Chile SpA
                                                                 Lda                                      Africa (Pty) Ltd          De R.L. de CV                                 LLC




Cash and cash equivalents [1]                                           5,355                707,406                  269,246                 5,895             27,861                     -
Intercompany receivables                                              730,066                926,145                  224,044                57,038            426,960                     -
Receivables from related parties                                          -                      -                        -                     -                  -                       -
Prepaid expenses                                                          -                      -                        -                     -                  -                       -
Other receivables and current assets                                  113,766                (87,826)                 100,287                 1,006             87,916                     -
Income tax receivable                                                     -                      -                        -                     -                  -                       -

Total Current Assets                                                  849,187              1,545,724                  593,577                63,939            542,737                     -

Property and equipment, net:
Satellite, ground and launch - construction in progress             5,781,455              5,306,253                 4,371,045               12,000           6,240,638                    -
Other property, plant and equipment                                       -                      -                         -                    -                   -                      -
     Less: accumulated depreciation                                       -                      -                         -                    -                   -                      -

Right-of-use assets                                                 5,111,907              5,384,514                 1,166,710                  -             4,633,526                    -
     Less: Right-of-use depreciation                                 (689,867)              (497,788)                 (120,159)                 -              (360,292)                   -
Intangible assets                                                         -                      -                         -                 97,333                 -                      -
     Less: accumulated amortization                                       -                      -                         -                    -                   -                      -
Other non-current assets                                                  -                      -                         -                    -                   -                      -
Intercompany loans receivable and advances                                -                      -                         -                    -                   -                      -
Investment in affiliates                                                  -                      -                         -                    -                   -                      -
Deferred tax assets, net                                                  -                      -                         -                    -                   -                      -

Total Non-current Assets                                           10,203,495             10,192,979                 5,417,595              109,333          10,513,871                    -

TOTAL ASSETS                                                       11,052,681             11,738,703                 6,011,172              173,272          11,056,608                    -

Liabilities Not Subject to Compromise
Accounts payable -NotComp                                              75,656                 63,783                    1,624                   -               14,769                     -
Accrued expenses - NotComp                                                -                      -                        -                     -                  -                       -
Short-term borrowings DIP                                                 -                      -                        -                     -                  -                       -
Intercompany payables - NotComp                                        89,761                 23,106                  403,593                 5,000            158,175                     -
Accrued employee compensation                                             -                      -                        -                     -                  -                       -
Income tax payable                                                    138,739                175,554                   30,890                   -                  -                       -
Total Liabilities Not Subject to Compromise                           304,157                262,443                  436,107                 5,000            172,944                     -

Liabilities Subject to Compromise
Accounts payable                                                      634,360              3,344,547                   206,620               22,131              18,967                    -
Accrued expenses                                                          -                      -                         -                    -                   -                      -
Intercompany payables                                               2,213,209              1,165,422                 2,232,575              143,598           6,004,865                    -
Provisions current                                                        -                      -                         -                    -                   -                      -
Interest-bearing loans and borrowings - C                             533,222                769,368                    98,868                  -               398,914                    -
Contract liabilities                                                      -                      -                         -                    -                   -                      -
Total Liabilities Subject to Compromise - Current                   3,380,791              5,279,338                 2,538,063              165,729           6,422,746                    -

Interest-bearing loans and borrowings -NC                           4,841,352              4,774,722                 1,161,905                   -            4,512,165                    -
Provisions - NC                                                           -                      -                         -                     -                  -                      -
Intercompany loans payable and advances                             3,156,130              1,753,734                 2,095,892                   -              113,635                    -
Deferred tax liabilities, net                                             -                      -                         -                     -                  -                      -
Total Liabilities Subject to Compromise - Long Term                 7,997,482              6,528,456                 3,257,797                   -            4,625,800                    -

Total Liabilities                                                  11,682,429             12,070,237                 6,231,966              170,729          11,221,491                    -

Share capital                                                             -                      -                         -                    -                   -                      -
Preferred shares                                                          -                      -                         -                    -                   -                      -
Other capital reserve                                                     116                    947                       -                    161              11,435                    -
     Less: equity financing costs                                         -                      -                         -                    -                   -                      -
Share-based compensation reserves                                         -                      -                         -                    -                   -                      -
Other comprehensive income                                                -                      -                         -                    -                   -                      -
Accumulated (deficit) retained earnings                              (228,230)              (214,827)                  (44,594)                 775             (84,684)                   -
Current year loss                                                    (401,633)              (117,654)                 (176,200)               1,607             (91,634)                   -
Equity attributed to controlling interest                                 -                      -                         -                    -                   -                      -

Equity attributed to non-controlling interest                              -                      -                        -                     -                   -                     -

Total Equity                                                         (629,747)              (331,534)                (220,794)                2,543            (164,883)                   -

TOTAL LIABILITIES & EQUITY                                         11,052,681             11,738,703                 6,011,172              173,272          11,056,608                    -

     [1] Balance may not tie to Schedule of Cash Receipts due to changes in FX and inclusion of clearing accounts.




                                                                                                                                                                                                                  FORM MOR-3
                                                                                                                                                                                                                 PAGE 12 OF 17
                                                      20-22437-rdd                   Doc 541              Filed 09/02/20 Entered 09/02/20 20:53:58                                                  Main Document
                                                                                                                      Pg 13 of 17


                  In Re: OneWeb Global Limited, et al. (the "Debtors")
                  Case No.: 20-22437
                  Reporting Period: July 1, 2020 – July 31, 2020
                  $ USD
                                                                   MOR 4: CONSOLIDATING STATUS OF POST-PETITION TAXES

                                                                                            Amount
                                                                        Beginning Tax       Withheld and/or Amount Paid    Date Paid                        Check # or EFT       Ending Tax
                                                                                            Accrued
                  Withholding                                            $             -    $           -   $     284,046       Various                           Various         $            -
                  FICA-Employee                                                        -                -           40,900      Various                           Various                      -
                  FICA-Employer                                                        -                -           74,766      Various                           Various                      -
                  Unemployment                                                         -                -               -        N/A                              Various                      -
                  Income                                                               -                -               -        N/A                              Various                      -
Federal




                  Medicare-Employee                                                    -                -           17,922      Various                           Various                      -
                  Medicare-Employer                                                    -                -           13,862      Various                           Various                      -
                  Other: Apprenticeship Levy                                           -                -              462    7/31/2020                           Various                      -
                  Other: Student Loans                                                 -                -              740    7/31/2020                           Various                      -
                  Other                                                                -                -         1,035.57    7/31/2020                           Various                      -
                    Total Federal Taxes                                                -                -   $     433,734        N/A                               N/A                         -
                  Withholding                                            $             -     $              -     $         51,501          Various               Various         $            -
                  Sales                                                                -                    -                  -             N/A                   N/A                         -
State and Local




                  Excise                                                               -                    -                  -             N/A                   N/A                         -
                  Unemployment                                                         -                    -                  -             N/A                   N/A                         -
                  Real Property                                                        -                    -                  -             N/A                   N/A                         -
                  Personal Property                                                    -                    -                  -             N/A                   N/A                         -
                  Other:SUTA-Employe                                                   -                    -                49.81          Various               Various                      -
                   Total State and Local                                               -                    -     $         51,550           N/A                   N/A                         -
                  Total Taxes                                                         $ -                 $ -            $ 485,285            N/A                   N/A                       $ -




                                                                 MOR 4: CONSOLIDATING SUMMARY OF POST-PETITION ACCOUNTS PAYABLE[1]
                  $ USD
                  Accounts Payable Aging                                     Current             1-30 Days            31-60 Days          61-90 Days             91+ Days                Total
                  Accounts Payable[2]                                          2,037,066           13,917,127            35,220,727          11,563,143            28,673,971           91,412,034
                  Wages Payable [3]                                                   -                    -                     -                   -                     -                     -
                  Taxes Payable                                                       -                    -                     -                   -                     -                     -
                  Rent                                                                -                    -                     -                   -                     -                     -
                  Professional Fees                                              680,782              712,367               268,708            (103,538)               74,679             1,632,998
                  Total Post-Petition Debts                                  $ 2,717,849         $ 14,629,494          $ 35,489,434        $ 11,459,605          $ 28,748,651          $ 93,045,032
                  [1] Excludes intercompany payables.
                  [2] Past due AP includes approx. $85 million in invoices submitted by vendors for amounts that are or will be due in future periods as a result of contract negotiations.
                  [3] Wages payable excludes amount reflected in Accrued Employee Expense.

                  Explain how and when the Debtor intends to pay any past due post-petition debts.
                  Post-petition invoices are being processed and paid in normal course to the best of the Debtors' abilities. Processing may be delayed for certain invoices
                  due to the significant reduction in employee workforce, both in the Finance and Accounting team and in the field where invoices would have normally
                  been sent for approval.

                                                                                                                                                                                                                     FORM MOR-4
                                                                                                                                                                                                                    PAGE 13 OF 17
                    20-22437-rdd        Doc 541        Filed 09/02/20 Entered 09/02/20 20:53:58            Main Document
                                                                   Pg 14 of 17




In Re: OneWeb Global Limited, et al. (the "Debtors")
Case No.: 20-22437
Reporting Period: July 1, 2020 – July 31, 2020

                                             MOR 5: CONSOLIDATING SUMMARY OF ACCOUNTS RECEIVABLE

$ USD
                    Accounts Receivable Reconciliation                             Amount
Total Accounts Receivable at the beginning of the reporting period           N/A
Plus: Amounts billed during the period                                       N/A
Less: Amounts collected during the period                                    N/A
Total Accounts Receivable at the end of the reporting period                 N/A


Accounts Receivable Aging                                      0-30 Days       31-60 Days         61-90 Days     91+ Days         Total
0-30 Days
31-60 Days
61-90 Days
91+ Days
Total Accounts Receivable                                              $ -                  $ -            $ -              $ -           $ -
Less: Bad Debts (Amount considered uncollectible)
Net Accounts Receivable                                                $ -                  $ -            $ -              $ -           $ -

Note: Excludes intercompany.




                                                                                                                                       FORM MOR-5
                                                                                                                                      PAGE 14 OF 17
                              20-22437-rdd                Doc 541            Filed 09/02/20 Entered 09/02/20 20:53:58                            Main Document
                                                                                         Pg 15 of 17


In Re: OneWeb Global Limited, et al. (the "Debtors")
Case No.: 20-22437
Reporting Period: July 1, 2020 – July 31, 2020
$ USD
                       MOR 6 - SUMMARY OF OFFICER & INSIDER COMPENSATION, INSURANCE AND PROFESSIONAL FEES

                                       INSIDER COMPENSATION
                                                             TOTAL PAID TO
          TYPE OF PAYMENT                  AMOUNT PAID
                                                                 DATE
Payroll and Benefits                     $         379,228 $       1,312,908
Board Fees                                             -              25,000
Expense Reimbursements                               3,709            26,877
Bonuses                                                -                 -
Total Payments to Insiders                       $ 382,937       $ 1,364,785

[1] Persons included as "insiders" have been included for informational purposes only. The Debtors do not concede or take any position
with respect to (a) such person's influence over the control of the Debtors, (b) the management responsibilities or functions of such
individual, (c) the decision-making or corporate authority of such individual, or (d) whether such individual could successfully argue
that he or she is not an "insider" under applicable law, including, without limitation, the federal securities laws or with respect to any
theories of liability or for any other purpose. Further, the inclusion of a party as an "insider" is not an acknowledgement or concession
that such party is an "insider" under applicable bankruptcy law.


                                                                PROFESSIONAL FEES


                                               AMOUNT                                  TOTAL PAID TO      TOTAL INCURRED &
                 NAME                                             AMOUNT PAID
                                              APPROVED                                    DATE1               UNPAID2


Guggenheim Securities, LLC                                 -            1,852,795            2,252,795                 -
FTI Consulting, Inc                                        -            1,714,985            1,714,985                 -
Omni Management Group                                      -                    -               22,389             58,611
Choate                                                     -               46,148               46,148                 -
Houlihan Lokey                                             -              501,292              501,292           125,017
Morrison & Foerster                                        -              750,638            1,642,831                 -
SoftBank                                                   -              276,071              276,071             13,297
Proskauer Rose LLP                                         -               85,933              334,114             76,393
Arnold & Porter                                            -               28,191              189,646                 -
Province                                                   -              193,029              193,029             76,251
Paul Hastings                                              -            1,085,137            1,085,137           494,300
Cole Schotz                                                -              204,921              204,921             26,141
Jefferies                                                  -              250,000              250,000                 -
Total Payments to Professionals                          $ -          $ 6,989,139          $ 8,713,357         $ 870,009
1
  Where applicable, as of the date hereof, amounts paid to Professionals are on account of unopposed Monthly Fee Statements (as defined in the
Interim Compensation Procedures) filed with the Court.
2
  Includes all fees incurred and invoiced, both approved and unapproved




                                                                                                                                                                  FORM MOR-6
                                                                                                                                                                 PAGE 15 OF 17
                             20-22437-rdd              Doc 541           Filed 09/02/20 Entered 09/02/20 20:53:58                  Main Document
                                                                                     Pg 16 of 17


In Re: OneWeb Global Limited, et al. (the "Debtors")
Case No.: 20-22437
Reporting Period: July 1, 2020 – July 31, 2020
$ USD
                       MOR 6 - SUMMARY OF OFFICER & INSIDER COMPENSATION, INSURANCE AND PROFESSIONAL FEES

                                            CONFIRMATION OF INSURANCE
          Agent and/or Carrier            Policy Number    Coverage Type                             Expiration Date    Comments
Hartford Insurance                                      Domestic General Liability                        14-Sep-2020
Hartford Insurance                                      Auto Liability                                    14-Sep-2020
Hartford Insurance                                      Umbrella                                          14-Sep-2020
Hartford Insurance                                      EPL / Fiduciary                                   14-Sep-2020
Lexington Insurance Co.                                 SNP Property                                      12-Oct-2020
Chubb Insurance                                         Foreign Package                                   14-Sep-2020
Chubb Insurance                                         UK Local EL                                       14-Sep-2020
Chubb Insurance                                         UK Local Package                                  14-Sep-2020
Lloyds                                                  Satellite In-Orbit Third-Party Liability           5-Feb-2022
Lloyds                                                  Marine Cargo / Global Cargo Transit               14-Sep-2020
Lloyds                                                  Marine Cargo / Pre-Launch                         20-Oct-2020
Lloyds                                                  Launch Vehicle Only Flight                         1-Aug-2021
Lloyds                                                  Primary D&O Program                               14-Sep-2020
XL Catlin                                               Excess D&O                                        14-Sep-2020
Great American Insurance Group                          Special Contingency Risks                         26-Sep-2022
Hartford Insurance                                      Travel Accident                                   12-Aug-2020
Hartford Fire and Affiliates                            Workers Compensation                               7-Sep-2020

The following lapse in insurance coverage occurred this month:
               Policy Type                  Date Lapsed        Date Reinstated    Reason for Lapse     Comments
No policies lapsed in the reporting period




                                                                                                                                                    FORM MOR-6
                                                                                                                                                   PAGE 16 OF 17
                            20-22437-rdd                 Doc 541             Filed 09/02/20 Entered 09/02/20 20:53:58                     Main Document
                                                                                         Pg 17 of 17


In Re: OneWeb Global Limited, et al. (the "Debtors")
Case No.: 20-22437
Reporting Period: July 1, 2020 – July 31, 2020

                                                            MOR 7: DEBTOR QUESTIONNAIRE

                                                                                                                 Yes               No
Must be completed each month. If the answer to any of the questions is “Yes”, provide a detailed
explanation of each item. Attach additional sheets if necessary.

1. Have any assets been sold or transferred outside the normal course of business this reporting period?                            x
2. Have any funds been disbursed from any account other than a debtor in possession account this reporting
                                                                                                                                    x
period?

3. Is the Debtor delinquent in the timely filing of any post-petition tax returns?                                                  x
4. Are workers compensation, general liability or other necessary insurance coverages expired or cancelled, or
                                                                                                                                    x
has the debtor received notice of expiration or cancellation of such policies?

5. Is the Debtor delinquent in paying any insurance premium payment?                                                                x

6. Have any payments been made on pre-petition liabilities this reporting period? [1]                             x

7. Are any post petition receivables (accounts, notes or loans) due from related parties?                                           x

8. Are any post petition payroll taxes past due?                                                                                    x

9. Are any post petition State or Federal income taxes past due?                                                                    x

10. Are any post petition real estate taxes past due?                                                                               x

11. Are any other post petition taxes past due?                                                                                     x

12. Have any pre-petition taxes been paid during this reporting period? [1]                                       x

13. Are any amounts owed to post petition creditors delinquent? [2]                                               x

14. Are any wage payments past due?                                                                                                 x

15. Have any post petition loans been been received by the Debtor from any party?                                                   x

16. Is the Debtor delinquent in paying any U.S. Trustee fees?                                                                       x

17. Is the Debtor delinquent with any court ordered payments to attorneys or other professionals?                                   x

18. Have the owners or shareholders received any compensation outside of the normal course of business?                             x


[1] Payments for Pre-Petition expenses were released related to approved employee expense reimbursements, Critical Vendor payments, and
certain other Pre-Petition payroll tax liabilities. All payments were authorized per court orders.
[2] See MOR-4 footnote regarding past due post-petition payables.


                                                                                                                                                           FORM MOR-7
                                                                                                                                                          PAGE 17 OF 17
